DETAILED ACTION

Status of Claims
Claims 1-18 is/are pending.
Claims 1-18 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 11 is vague and indefinite because there is insufficient antecedent basis for the limitation “the laminate A” in the claim or the parent claim(s).  Claim 11 only previously recites “a laminated body A”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-13 of U.S. Patent No. 11,370,160 (YASUDA ET AL), 
 	in view of WO 2014/156905 (HASHIMOTO-WO ‘905), relying on HASHIMOTO ET AL (US 2016/0049622) as English translation.
 	U.S. Patent No. 11,370,160 (YASUDA ET AL) claims: (i) the recited battery packaging material comprising a barrier layer, a heat-sealable layer, and the recited polyester film with the specified birefringence index and slow axis refractive index, and batteries packaged with said packaging material as recited in present application claims 1-8; (ii) the recited method of making a battery packaging material as recited in present application claims 9-11; and (iii) the recited polyester film comprising a barrier layer, a heat-sealable layer, and the recited polyester film with the specified birefringence index and slow axis refractive index as recited in present application claims 12-18.  Features not explicitly claimed are well known in the art, as taught by HASHIMOTO-WO ‘905.
	HASHIMOTO-WO ‘905 discloses a packaging material for batteries, wherein the material comprises: 
• a base layer (1) (e.g., polyester such as polyethylene terephthalate, etc.) with a typical thickness of 10-50 microns (preferably 15-30 microns); 

• a first adhesive layer (2) with a typical thickness of 2-50 microns (preferably 3-25 micron); 

• a barrier layer (3) with a typical thickness of 10-200 micron (preferably 20-100 micron), wherein the barrier layer can be an aluminum foil with a typical thickness of 10-200 microns; 

• a second adhesive layer (5) with a typical thickness of 1-40 micron (preferably 2-30 micron); and

• a sealant layer (4) with a typical thickness of 2-2000 micron (preferably 10-500 micron), wherein the sealant layer can comprise two or more layers of identical or different resin components, 

The battery packaging material is typically formed by: 
(i) laminating base layer (1), first adhesive layer (2), and barrier layer (3) together to form a preliminary laminate;

(ii) applying sealant layer (4) to the preliminary laminate via second adhesive layer (5), wherein second adhesive layer (5) and sealant layer (4) can be coextruded onto the preliminary laminate.

The components of the batteries packaged with the disclosed battery packaging material typically include a positive electrode, a negative electrode, and an electrolyte. (HASHIMOTO ET AL ‘622, entire document, paragraph 0009, 0038-0044, 0052-0053, 0097-0099, 0106-0110, 0117-0118, 0148, 0151, 0158, 0169-0171, etc.) (see corresponding portions of HASHIMOTO-WO ‘905).  
	Regarding claims 1-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple heat-sealable sub-layers as suggested by HASHIMOTO-WO ‘905 to form the heat-sealable layer in the battery packaging materials claimed in U.S. Patent No. 11,370,160 (YASUDA ET AL) in order to optimize the heat-sealing characteristics (e.g., sealing temperature, sealing time, seal strength, etc.) of the packaging material for specific sealing methods and/or for specific end-uses.
 	Regarding claims 2-3, one of ordinary skill in the art would have used conventional and/or commercially available aluminum-based foils as suggested by HASHIMOTO-WO ‘905 to form the barrier layer in the battery packaging materials claimed in U.S. Patent No. 11,370,160 (YASUDA ET AL) in order to tailor the barrier properties and package forming/shaping properties for specific applications and package structures. 
 	Regarding claim 4, 10-11, one of ordinary skill in the art would have used known lamination methods (e.g., coextrusion lamination utilizing the coextrusion of a molten adhesive layer and molten heat-sealable layer(s) onto a substrate) as suggested by HASHIMOTO-WO ‘905 to apply the heat-sealable layer to the barrier layer in the battery packaging materials claimed in U.S. Patent No. 11,370,160 (YASUDA ET AL) in order to produce delamination-resistant battery packaging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	YASUDA ET AL (US 11,097,461) and YASUDA ET AL (US 2021/0347105) claim battery packaging materials.
 	JONZA ET AL (US 2007/0237918) disclose packaging materials containing polyester films with specific in-plane refractive indices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 30, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787